                                          WWW.MKCLAWGROUP.COM                                   11/8/2019
                                    LAW OFFICES OF MICHAEL K. CHONG, LLC

          NEW YORK:                             FORT LEE:                                  HOBOKEN:
1250 BROADWAY, 36TH FL. STE. 300      2 EXECUTIVE DRIVE, STE. 240               300 HUDSON STREET. STE. 10
  NEW YORK, NEW YORK 10001            FORT LEE, NEW JERSEY 07024                HOBOKEN, NEW JERSEY 07024
       (212) 726-1104                       (201) 947-5200                           (201) 708-6675
     FAX (212) 726-3104                  FAX (201) 708-6676                        FAX (201) 708-6676

                                         * Please Reply to: FORT LEE          EMAIL: MKC@MKCLAWGROUP.COM

                                                           Application GRANTED. However,
                                                           defendant's letter contains no reason for a two
                                          November 8, 2019 month delay of the initial conference.
Via ECF; Total Pages: 1
                                                           Therefore, the conference scheduled for
Hon. Barbara C. Moses, U.S.M.J.
                                                           November 20, 2019, is ADJOURNED to
United States District Court
                                                           December 10, 2019, at 10:00 a.m., in
Southern District of New York
500 Pearl Street                                           Courtroom 20A. SO ORDERED.
New York, NY 10007

                Re:     Helen Swartz v. Chelsea Grand, LLC
                        Docket No.: 1:19-cv-07709-PGG-BCM ____________________________
                                                           Barbara Moses, U.S.M.J.
Dear Judge Moses:                                          November 8, 2019

       This office represents Defendants in the above referenced matter. I respectfully request an
adjournment of the Initial Pretrial Conference currently scheduled for Wednesday, November 20,
2019, at 10:00 a.m. I have another court matter on that date which cannot be rescheduled.

        I have conferred with Plaintiff’s counsel, and he consents to this rescheduling request. The
parties submit January 30, 2020, January 31, 2020 and February 3, 2020 for the Court’s consideration
for rescheduling. This is the first request for adjournment in this matter.

       Thank you for your consideration and kind courtesies in addressing this matter.

                                                                 Respectfully submitted,

                                                                 Michael K. Chong
                                                                 Michael K. Chong, Esq.


MKC/ll
cc: Lawrence A. Fuller, Esq. (via ECF)
